DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 06/22/2022 has been entered. Claims 1-16 have been canceled. Claims 17-34 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-21. 26-29, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meharwade et al. (US 2019/0050771 A1) in view of Golovin et al. (US 2020/0167691 A1) further in view of Boulineau et al. (US 8,006,223 B2).
	Regarding Claim 17, Meharwade teaches the limitations of Claim 17 which state 
	accessing an operation model comprising an agile model of a plurality of phases each including a plurality of iterations, wherein each phase is controlled by a plurality of adjustable management parameters, each phase includes at least one outcome of a goal which is fed as input into a subsequent iteration (Meharwade: Para 0047 via a Scrum Assistant as disclosed herein may be utilized for a team that is engaged in development of a product (software or hardware) using agile methodology. In this regard, the agile methodology framework may encourage a team to develop a product in an incremental and iterative manner, and in time boxed manner that may be designated as an iteration. The agile methodology framework may include a set of ceremonies to be performed, description of roles, and responsibilities, and artefacts to be developed within an iteration. By following the framework, a team may be expected to build a potentially shippable increment (PSI) of a product at the end of every iteration); 
	obtaining parameters of the operation model gathered by a plurality of sensors (Meharwade: Para 0047 via The agile methodology framework may include a set of ceremonies to be performed, description of roles, and responsibilities, and artefacts to be developed within an iteration); 
	mapping the plurality of parameters, a plurality of adjustable management parameters, and a plurality of outcomes to the plurality of phase of the plurality of iterations of the operation model (Meharwade: Para 0047, 0083, 0175 via …a team may be expected to build a potentially shippable increment (PSI) of a product at the end of every iteration…The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale. The retrospective assistant 114 may determine, for example, by using a database, which action items are open for that team and display those items on the user interface…At block 402 of FIG. 4G, the iteration planning assistant 116 may extract data from a user story from a database at 400, where the data may include task, and task association tables. Examples of tasks may include creating Hypertext Markup Language (HTML) for a user story, performing functional testing of a user story, etc. A task association table may include data about the association of the task with the story and the iteration. The iteration planning assistant 116 may ascertain data from user story, task and task associated tables for a project for which at least two iterations have been completed. A user story may represent the smallest unit of work in an Agile framework. A task associated table may include data association for iteration and release); 
	creating a multi-record training dataset, each record including: an indication of one phase of the plurality of phases and one iteration of the plurality of iterations, at least one parameter mapped to the one phase and the one iteration (Meharwade: Para 0086 via the retrospective assistant 114 may read data from a database, such as a SQL database, determine whether suggestions determined by assistants are good or bad based on a configured threshold, and store the analyzed items in the SQL database. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured by the user 106, and compare the calculated value with a threshold value set, for example, by the user 106 to determine a good or bad suggestion).
	However, Meharwade does not explicitly disclose the limitation of Claim 17 which states and at least one adjustable management parameter mapped to the one phase and the one iteration and training the machine learning (ML) model on the multi-record training dataset.
	Golovin though, with the teachings of Meharwade, teaches of
	and at least one adjustable management parameter mapped to the one phase and the one iteration (Golovin: Para 0010 via … The computer system includes a database that stores one or more results respectively associated with one or more trials of a study. The one or more trials for the study respectively include one or more sets of values for one or more adjustable parameters associated with the study. The result for each trial includes an evaluation of the corresponding set of values for the one or more adjustable parameters. The computer system includes one or more processors and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the computer system to perform operations. The operations include performing one or more black-box optimization techniques to generate a suggested trial based at least in part on the one or more results and the one or more sets of values respectively associated with the one or more results. The suggested trial includes a suggested set of values for the one or more adjustable parameters. The operations include accepting an adjustment to the suggested trial from a user. The adjustment includes at least one change to the suggested set of values to form an adjusted set of values. The operations include receiving a new result obtained through evaluation of the adjusted set of values. The operations include associating the new result and the adjusted set of values with the study in the database)	
	training the machine learning (ML) model on the multi-record training dataset (Golovin: Para 0095 via the parameter optimization system can be employed to optimize the parameters of a machine-learned model such as, for example, a deep neural network. For example, the adjustable parameters of the model can include hyperparameters such as, for example, learning rate, number of layers, number of nodes in each layer, etc. Through the use of black-box optimization technique(s), the parameter optimization system can iteratively suggest new sets of values for the model parameters to improve the performance of the model. For example, the performance of the model can be measured according to different metrics such as, for example, the accuracy of the model (e.g., on a validation data set or testing data set).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meharwade with the teachings of Golovin, in order to have at least one adjustable management parameter mapped to the one phase and the one iteration and training the machine learning (ML) model on the multi-record training dataset. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Meharwade does not explicitly disclose the limitation of Claim 17 which states a ground truth of at least one outcome of at least one goal of the one phase and the one iteration.
	Boulineau though, with the teachings of Meharwade/Golovin, teaches of
	a ground truth of at least one outcome of at least one goal of the one phase and the one iteration (Boulineau: Col 22 line 54 -Col 23 line 5 via FIG. 4 illustrates decision trees (or forests) that are an abstract representation of the rule set for the phase duration calculation for an embodiment of the invention. A decision tree is a decision support tool that uses a graph or model of decisions and their possible consequences. A decision tree is used to identify the strategy (in our case, a phase duration adjustment action) most likely to reach a goal (in our case, an estimated phase duration). The roots 400 of the trees represent one or more starting points of the phase duration calculation. They are given the initial values 402, which are also specified in a set of duration parameters as illustrated in FIG. 8 in the estimation knowledge base 134. Other nodes in the trees represent either conditions 404 of the estimation rule set that is shown in FIG. 3 or actions 406 to be taken when the condition is met, which is also specified in the rule set in FIG. 3. A path 408 of the root to a leaf node represents a sequence of conditions to reach a phase duration adjustment action. The rule-based duration estimator 116 implements the decision trees in software code).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meharwade/Golovin with the teachings of Boulineau, in order to have a ground truth of at least one outcome of at least one goal of the one phase and the one iteration. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 18, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, wherein the machine learning model generates a prediction of at least one outcome of at least one goal of the operation model in response to an input of a selected set of adjustable management parameters and data obtained from the plurality of sensors (Boulineau: Col 32 lines 4-32 via The model refiner 132 uses several types of machine learning for calibration of the estimation models including supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, transduction, and learning to learn… Transduction learning shares similarities to supervised learning, but does not explicitly construct a function. Instead, transduction learning tries to predict new outputs based on training inputs, training outputs, and test inputs that are available while training).

	Referring to Claim 19, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, further comprising:
in a plurality of iterations:
	setting a current version of the operation model, training the ML model on the multi-record training dataset created for the current version of the operation model, feeding different combinations of input into the ML model to obtain an outcome that is closest to at least one goal updating the current version of the operation model with a next version of the operation model based on a combination of inputs that obtained the outcome that is closest to the at least one goal (Golovin: Para 0010, 0095 via …The operations include performing one or more black-box optimization techniques to generate a suggested trial based at least in part on the one or more results and the one or more sets of values respectively associated with the one or more results. The suggested trial includes a suggested set of values for the one or more adjustable parameters. The operations include accepting an adjustment to the suggested trial from a user. The adjustment includes at least one change to the suggested set of values to form an adjusted set of values. The operations include receiving a new result obtained through evaluation of the adjusted set of values. The operations include associating the new result and the adjusted set of values with the study in the database…the parameter optimization system can be employed to optimize the parameters of a machine-learned model such as, for example, a deep neural network. For example, the adjustable parameters of the model can include hyperparameters such as, for example, learning rate, number of layers, number of nodes in each layer, etc. Through the use of black-box optimization technique(s), the parameter optimization system can iteratively suggest new sets of values for the model parameters to improve the performance of the model).

	Referring to Claim 20, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, further comprising:
	receiving at least one adjustable management parameter from a user (Meharwade: Para 0083 via The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale. The retrospective assistant 114 may determine, for example, by using a database, which action items are open for that team and display those items on the user interface. The user interface may facilitate the capturing of outcomes (action items) of a retrospective, and saving of the captured outcomes to a database);
	feeding the at least one adjustable management parameter into the ML model in combination with current parameters gathered by the plurality of sensors obtaining from the ML model, at least one outcome of at least one goal for at least one phase of at least one iteration (Golovin: Para 0092 via  the present disclosure provides a parameter optimization system that can perform one or more black-box optimization techniques to iteratively suggest new sets of parameter values for evaluation. The system can interface with a user device to receive results obtained through the evaluation of the suggested parameter values by the user. Alternatively or additionally, the parameter optimization system can provide an evaluation service that evaluates the suggested parameter values using one or more evaluation devices. Through the use of black-box optimization techniques, the system can iteratively suggest new sets of parameter values based on the returned results. The iterative suggestion and evaluation process can serve to optimize or otherwise improve the overall performance of the system, as evaluated by an objective function that evaluates one or more metrics);
	presenting the at least one outcome of at least one goal for at least one phase of at least one iteration on a display (Meharwade: Para 0083 via The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale. The retrospective assistant 114 may determine, for example, by using a database, which action items are open for that team and display those items on the user interface. The user interface may facilitate the capturing of outcomes (action items) of a retrospective, and saving of the captured outcomes to a database).

	Referring to Claim 21, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, wherein at least one of the plurality of parameters and/or at least one of the plurality of adjustable management parameters is obtained via at least one of: via a user interface, and generated by a model generation tool (Golovin: Para 0092 via the present disclosure provides a parameter optimization system that can perform one or more black-box optimization techniques to iteratively suggest new sets of parameter values for evaluation. The system can interface with a user device to receive results obtained through the evaluation of the suggested parameter values by the user. Alternatively or additionally, the parameter optimization system can provide an evaluation service that evaluates the suggested parameter values using one or more evaluation devices. Through the use of black-box optimization techniques, the system can iteratively suggest new sets of parameter values based on the returned results. The iterative suggestion and evaluation process can serve to optimize or otherwise improve the overall performance of the system, as evaluated by an objective function that evaluates one or more metrics).	
	Referring to Claim 26, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, further comprising:
	selecting a task from a backlog of a plurality of tasks according to at least one prioritization backlog activity parameter (Meharwade: Para 0169, 0219 via … The product owner may share the planned iteration backlog and clarify the queries of the Scrum team. The Scrum team may understand the iteration backlog, identify user stories that can be delivered in that iteration, and facilitate identification of tasks against each user story and efforts required to complete those tasks. With respect to the iteration planning assistant 116, machine learning may be used to predict task types and associated efforts. In this regard, the iteration planning assistant 116 may ascertain data of user stories and tasks for a project which has completed at least two iterations. The iteration planning assistant 116 may pre-process task title and description, user story title and description (e.g., by stop words removal, stemming, tokenizing, normalizing case, removal of special characters)… the backlog grooming assistant 120 that is executed by at least one hardware processor (e.g., the hardware processor 1302 of FIG. 13, and/or the hardware processor 1504 of FIG. 15) may provide for refinement of the backlog to save time during iteration planning);
	including the at least one prioritization backlog activity parameter in the multi-record training dataset for training the ML model (Meharwade: Para 0267-0269 via … the release planning assistant 124 may reordered the backlog based on the dependency structure matrix (DSM) derived from the backlog, where based on the dependency structure matrix logic, stories may be reordered utilizing a sort tree process. For example, if story ‘A’ is dependent on story ‘B’ then story ‘B’ may be placed in higher order than story ‘A’. Dependency between stories may take precedence over story's ‘Rank’ and WSJF' value. At block 720, the release planning assistant 124 may use a Naïve Bayes model to perform the validity of each story, where the Naïve Bayes machine learning model may be based on historical analysis data. In this regard, the story viability predictor 142 Naïve Bayes Model may be consumed for predicting the viability for the stories based on schedule overrun. The confidence level of schedule overrun may be shown in the release planning assistant 124. Technology, domain, application, story point, story type, sprint duration, dependency and sprint jump may represent the input features for predicting whether there could be a schedule overrun based on historical data);
	including the task in the multi-record training dataset for training the ML model (Meharwade: Para 0267-0269 via … the release planning assistant 124 may reordered the backlog based on the dependency structure matrix (DSM) derived from the backlog, where based on the dependency structure matrix logic, stories may be reordered utilizing a sort tree process. For example, if story ‘A’ is dependent on story ‘B’ then story ‘B’ may be placed in higher order than story ‘A’. Dependency between stories may take precedence over story's ‘Rank’ and WSJF' value. At block 720, the release planning assistant 124 may use a Naïve Bayes model to perform the validity of each story, where the Naïve Bayes machine learning model may be based on historical analysis data. In this regard, the story viability predictor 142 Naïve Bayes Model may be consumed for predicting the viability for the stories based on schedule overrun. The confidence level of schedule overrun may be shown in the release planning assistant 124. Technology, domain, application, story point, story type, sprint duration, dependency and sprint jump may represent the input features for predicting whether there could be a schedule overrun based on historical data).

	Referring to Claim 27, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 26, wherein the at least one prioritization backlog activity parameter is selected from a group comprising:
prioritization mechanism for selecting the task, setting concurrency limits on backlog execution, and amount of resources invested in preparation of the backlog (Meharwade: Para 0169, 0219 via The iteration planning assistant 116 may leverage machine learning capabilities to perform iteration planning and to predict tasks and associated efforts. Iteration planning may be described as one agile ceremony. Iteration planning may represent a collaborative effort of a product owner, a Scrum team, and a Scrum master. The Scrum master may facilitate a meeting. The product owner may share the planned iteration backlog and clarify the queries of the Scrum team. The Scrum team may understand the iteration backlog, identify user stories that can be delivered in that iteration, and facilitate identification of tasks against each user story and efforts required to complete those tasks. With respect to the iteration planning assistant 116, machine learning may be used to predict task types and associated efforts. In this regard, the iteration planning assistant 116 may ascertain data of user stories and tasks for a project which has completed at least two iterations…the backlog grooming assistant 120 that is executed by at least one hardware processor (e.g., the hardware processor 1302 of FIG. 13, and/or the hardware processor 1504 of FIG. 15) may provide for refinement of the backlog to save time during iteration planning).

	Referring to Claim 28, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 27, wherein the plurality of adjustable management parameters are selected from a group comprising:
defining members of teams for a common goal, defining members of a group of a common interval and/or common phase, team/organization structure, increase/decrease team capacity, unification of teams, altering the work-in-process (WIP) limit, set or fine- tune the WIP limit for teams and/or for various phases, eliminate or reduce waiting time by removing or decreasing time required for various types of approvals, eliminate or reduce dependencies on other teams up-skilling a team to perform additional types of activities, previously provided by other teams, limiting amount of planned work per team/group per time interval, change WIP limits for at least one process state, and adding at least one work item per team/group for a given time interval (Meharwade: Para 0083 via The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale).

	Referring to Claim 29, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, wherein the parameters of the operation model gathered by a plurality of sensors are selected from a group consisting of: work/task-management system, characteristics of work items, status of work items, team structure, time-boxes, finance/budget-control system, information of budget approval/allocation events, mailing system and/or other communication/messaging systems, information on types and/or frequency/intensity of communication links between entities, amount of work planned per team/group per time interval, average amount of work each team/group completes per time interval, average cycle time per each type of work item (Meharwade: Para 0047 via …a Scrum Assistant as disclosed herein may be utilized for a team that is engaged in development of a product (software or hardware) using agile methodology. In this regard, the agile methodology framework may encourage a team to develop a product in an incremental and iterative manner, and in time boxed manner that may be designated as an iteration. The agile methodology framework may include a set of ceremonies to be performed, description of roles, and responsibilities, and artefacts to be developed within an iteration).
	
	Referring to Claim 31, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, wherein the operation model is automatically generated by obtaining process parameters from operational task and/or work management systems (Meharwade: Para 0262 via an intelligent processing engine may receive information from a user story repository, where the information may be used to train a model, predict from the model, and to determining results. For example, as shown at 702, the model may include a machine learning model based on historical analysis data ascertained from a machine learning database 704. At 706, a user dashboard may be used to display a suggested release plan and to provide viability predictions. At 708, the release planning assistant 124 may accept and publish a release plan).

	Referring to Claim 33, MEHARWADE/GOLOVIN/BOULINEAU teaches a computer implemented method for inference using a ML model, comprising:
	providing the ML model trained according to claim 17 (Taught in Claim 1), 
	obtaining a plurality of input adjustable management parameters (Meharwade: Para 0083 via The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale)
	obtaining a plurality of data items from a plurality of sensors monitoring the operation model (Meharwade: Para 0047 via a Scrum Assistant as disclosed herein may be utilized for a team that is engaged in development of a product (software or hardware) using agile methodology. In this regard, the agile methodology framework may encourage a team to develop a product in an incremental and iterative manner, and in time boxed manner that may be designated as an iteration. The agile methodology framework may include a set of ceremonies to be performed, description of roles, and responsibilities, and artefacts to be developed within an iteration);
	feeding a combination of the input adjustable management parameters and the plurality of data items into the ML model (Boulineau: Col 32 lines 4-32 via The model refiner 132 uses several types of machine learning for calibration of the estimation models including supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, transduction, and learning to learn… Transduction learning shares similarities to supervised learning, but does not explicitly construct a function. Instead, transduction learning tries to predict new outputs based on training inputs, training outputs, and test inputs that are available while training);
	obtaining from the ML model, a prediction of at least one outcome of at least one goal of the operation model (Golovin: Para 0119 via  the system can implement or otherwise support use of a performance curve stopping rule that performs regression on a performance curve to make a prediction of the final result (e.g., objective function value) of a trial. In particular, while certain existing early stopping techniques use parametric regression, the performance curve stopping rule provided by the present disclosure is unique in that is uses non-parametric regression).
	Regarding Claim 34, it is substantially similar to Claim 17 and is rejected for the same reasons. In addition, Meharwade, teaches of a hardware processor (Meharwade: Para 0073).
Claim(s) 22-25, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meharwade et al. (US 2019/0050771 A1) in view of Golovin et al. (US 2020/0167691 A1) in view of Boulineau et al. (US 8,006,223 B2) further in view of Krishnaswamy et al. (US 2020/0174759 A1).
	Regarding Claim 22, while the combination of MEHARWADE/GOLOVIN/BOULINEAU teaches the limitations of Claim 17, it does not explicitly disclose the limitations of Claim 22 which state
in a plurality of iteration: dynamically obtaining current parameters gathered by the plurality of sensors; dynamically feeding the current parameters and the plurality of adjustable managerial parameters into the ML model; and dynamically presenting within a control board on a display, a currently predicted at least one outcome of at least one goal for at least one phase of at least one iteration.
	Krishnaswamy though, with the teachings of MEHARWADE/GOLOVIN/BOULINEAU, teaches of 
	in a plurality of iteration: dynamically obtaining current parameters gathered by the plurality of sensors; dynamically feeding the current parameters and the plurality of adjustable managerial parameters into the ML model; and dynamically presenting within a control board on a display, a currently predicted at least one outcome of at least one goal for at least one phase of at least one iteration (Krishnaswamy: Para 0045 via The user then instantiates one of the plurality of pre-configured meta-models based on which a minimum set of selectable components are displayed at step 210c. The user may drag or drop the selectable components into the instantiated pre-configured meta-model. In response to each drag or drop of the components being selected, a compliance indicator (shown as a bar below each location in FIG. 5) is dynamically updated, at step 210d. Every modification made to the instantiated pre-configured meta-model results in a corresponding potential location independent Agile delivery model. In accordance with the present disclosure, the compliance indicator is indicative of a degree of compliance with Agile principles. In an embodiment, the system 100 may have pre-identified mandatory principles that cannot be averted. In an exemplary embodiment of FIG. 5, there are 12 blocks in the bar that illustrate the 12 principles of Agile. The Agile principles that are not violated are represented by blocks having a cross pattern whereas the principles that are adhered to are represented by blocks having a dotted pattern. The visual model thus provides the user with an indication of the degree of compliance with Agile principles thereby enabling the user to further modify the potential location independent Agile delivery model such that the constraints are optimally managed. The potential location independent Agile delivery model having at least a user-defined minimum degree of compliance with Agile principles may then be identified as the new location independent Agile delivery model at step 210e).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MEHARWADE/GOLOVIN/BOULINEAU, with the teachings of Krishnaswamy, in order to have in a plurality of iteration: dynamically obtaining current parameters gathered by the plurality of sensors; dynamically feeding the current parameters and the plurality of adjustable managerial parameters into the ML model; and dynamically presenting within a control board on a display, a currently predicted at least one outcome of at least one goal for at least one phase of at least one iteration. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 23, MEHARWADE/GOLOVIN/BOULINEAU/KRISHNASWAMY teaches the computer implemented method of claim 22, wherein the control board is generated by an Agile project management tool (Meharwade: Para 0353-0355 via Referring to FIG. 11, the application architecture may represent various layers that may be used to develop the apparatus 100. The presentation layer may represent the agile command center, and may be implemented by using, for example, Angular JS, .NET Framework, HyperText Markup Language (HTML), Cascading Style Sheets (CSS), etc. The service layer may provide for integration of the different functionalities of the apparatus 100, and may be implemented by using, for example, Web API, .NET Framework, C#, etc. The business logic layer may be implemented by using, for example, .NET Framework, C#, Enterprise Library, etc. The prediction layer may be implemented by using, for example, R.NET, etc. The data access layer may be implemented by using, for example, .NET Framework, C#, Language-Integrated Query (LINQ), Entity Framework, etc. The agile database may be implemented by using, for example, a SQL server… Referring to FIG. 12, at 1200, the user 106 may select a list of services from a pool of micro-services. For example, the list of services may include the micro-services provided by the inquiry response generator 112. At 1202, the user 106 may configure the selected micro-services. At 1204, the configured micro-services may be executed in the background).

	Referring to Claim 24, MEHARWADE/GOLOVIN/BOULINEAU/KRISHNASWAMY teaches the computer implemented method of claim 22, wherein the plurality of iterations are selected from a group consisting of:
	a time interval, a Sprint, an iteration, and a defined managerial event (Meharwade: Para 0168 via Referring to FIGS. 1-2C, the iteration planning assistant 116 that is executed by at least one hardware processor (e.g., the hardware processor 1302 of FIG. 13, and/or the hardware processor 1504 of FIG. 15) may provide for performance of iteration planning aligned with a release and product roadmap. The iteration planning assistant 116 may reduce the time needed for work estimation, and provide for additional time to be spent on understanding an iteration goal, priorities and requirements. The iteration planning assistant 116 may receive as input DoD and prioritized backlog, and generate as output a sprint backlog).

	Referring to Claim 25, MEHARWADE/GOLOVIN/BOULINEAU/KRISHNASWAMY teaches the computer implemented method of claim 24, wherein new values for the plurality of adjustable managerial parameters for feeding into the ML model are obtained during the defined managerial event (Meharwade: Para 0083 via The retrospective assistant 114 may provide for conducting of a retrospective meeting, analysis of iteration performance on quantitative basis, capturing of a Scrum team's mood or morale, highlighting of open action items of previous retrospectives, and capturing of outcomes of a retrospective session. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured, for example, by the user 106. With reference to FIG. 3B, a user interface may help the user 106 to capture a team's mood or morale).

	Referring to Claim 30, MEHARWADE/GOLOVIN/BOULINEAU teaches the computer implemented method of claim 17, and the limitations of Claim 17 further comprising: in a plurality of iterations, for a plurality of phases:
	feeding different combinations of the plurality of adjustable management parameters into the ML model in combination with current values obtained from the plurality of sensors to obtain a plurality of outcomes of the ML model (Golovin: Para 0092 via the present disclosure provides a parameter optimization system that can perform one or more black-box optimization techniques to iteratively suggest new sets of parameter values for evaluation. The system can interface with a user device to receive results obtained through the evaluation of the suggested parameter values by the user. Alternatively or additionally, the parameter optimization system can provide an evaluation service that evaluates the suggested parameter values using one or more evaluation devices. Through the use of black-box optimization techniques, the system can iteratively suggest new sets of parameter values based on the returned results. The iterative suggestion and evaluation process can serve to optimize or otherwise improve the overall performance of the system, as evaluated by an objective function that evaluates one or more metrics).
	It does not explicitly disclose the limitations of Claim 30 which state identifying a combination for which the ML model predicts an outcome that is closest to at least one goal and generating instructions for automatic implantation of the identified combination of the plurality of adjustable management parameters.
	Krishnaswamy though, with the teachings of MEHARWADE/GOLOVIN/BOULINEAU, teaches of
	identifying a combination for which the ML model predicts an outcome that is closest to at least one goal (Krishnaswamy: Para 0076 via once the new location independent Agile delivery model is identified, the same may be compared with the one or more Agile delivery models in the Model Repository of the Modeling Unit 102A and a best match may be output, at step 214, using either a regression method or a nearest neighbor method to enable the user to compare the new location independent Agile delivery model with benchmarks set by different Agile model implementations and leverage best practice implementations that drive high performance);
	generating instructions for automatic implantation of the identified combination of the plurality of adjustable management parameters (Krishnaswamy: Para 0043 via the one or more processors 104 (constituting the Knowledge Base 102B and the Data Feeder 102C) are configured to train, at step 208, one or more machine learning models using the validated values from step 206. Each new data received, triggers the Auto Inference Updater of the Knowledge Base 102B which is an automatic machine learning engine that scans the new data and updates the one or more machine learning models in the Model Repository of the Modeling unit 102A, thereby enabling learning taking historical data as the input and providing performance parameters as an output as explained hereinafter. In an embodiment, the one or more machine learning models are based on algorithm, use case, input, solution, output or traceability. For instance, the one or more machine learning models based on algorithm may involve neural networks or deep learning; based on use case may be regression or classification; based on input may be supervised technique; based on output may be a probabilistic model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MEHARWADE/GOLOVIN/BOULINEAU with the teachings of Krishnaswamy, in order to have identifying a combination for which the ML model predicts an outcome that is closest to at least one goal and generating instructions for automatic implantation of the identified combination of the plurality of adjustable management parameters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention. 

	Referring to Claim 32, MEHARWADE/GOLOVIN/BOULINEAU/KRISHNASWAMY teaches the computer implemented method of claim 30, wherein identifying the combination comprises:
	computing an amount of improvement of a current goal in comparison to at least one previous goal, and identifying the combination with highest improvement (Golovin: Para 0095 via the parameter optimization system can be employed to optimize the parameters of a machine-learned model such as, for example, a deep neural network. For example, the adjustable parameters of the model can include hyperparameters such as, for example, learning rate, number of layers, number of nodes in each layer, etc. Through the use of black-box optimization technique(s), the parameter optimization system can iteratively suggest new sets of values for the model parameters to improve the performance of the model. For example, the performance of the model can be measured according to different metrics such as, for example, the accuracy of the model (e.g., on a validation data set or testing data set)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 10,540,573 B1) Story cycle time anomaly prediction and root cause identification in an agile development environment
Waters et al. (US 2017/0316317 A1) Method of Using a Dynamic Agile Process Model to Increase Situational Awareness of a Computer
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623